Reversed and Remanded and Majority and Concurring Opinions filed June 3,
2004








Reversed and Remanded and
Majority and Concurring Opinions filed June 3, 2004.
 
 
In The
 
Fourteenth Court of Appeals
_______________
 
NO. 14-03-00737-CV
_______________
 
IN THE INTEREST OF K.J.M, A MINOR CHILD
 
 
                                                                                                                                               

On Appeal from the 257th District Court
Harris County, Texas
Trial Court Cause No. 96‑03766
                                                                                                                                               

 
C O N C U R R I N G   O P I N I O N
 
I
join the majority relative to disposition of issues one, two and three.  However, I write separately to address issue
four, attorney=s fees.  I would hold that the award of attorney=s fees should be remanded for the trial
court=s disposition with due consideration
for the fact that Tom is the prevailing party.
 
 
 
/s/        Charles W. Seymore
Justice
 
Judgment rendered
and Majority and Concurring Opinions filed June 3, 2004.
Panel consists of
Justices Fowler, Edelman, and Seymore.  (Edelman, J., majority).